IN THE SUPREM E COURT O 1 THE STATE OF NEVADA


                 CHARLES FULLER,                                            No. 85528
                 Appellant,
                 vs.
                 PHYLLIS JOHNSON,
                 .Respondent.                                                     f".1.


                                                                                   NOV       ZUZi_

                                        ORDER DISMISSING APPEAL

                               This appeal was docketed on October 20, 2022, without
                 payment of the requisite filing fee and without the case appeal statement.
                 See NRAP 3(e), (0.     That same day, this court issued notices directing
                 appellant to file the case appeal. statement and to pay the required filing fee
                 or demonstrate compliance with NRAP 24 within 7 days. The notices
                 advised that failure to pay the filing fee would result in the dis.missal of this
                 appeal and failure to file the case appeal statement could result in
                 sanctions, including dismissal of this appeal. To date, appellant has not
                 paid the filing fee, filed the case appeal statement, or otherwise responded
                 to thi.s court's notices. Accordingly, this appeal is dismissed. See NRAP
                 3(a)(2).
                               It is so ORDERED.

                                                              CLERK OF TUE SUPREM.E COURT
                                                              ELIZA13ETH A. BRQWN

                                                              By:


                 cc:   Hon. :Heidi Almase, District Judge, Family Court Division
                       Law Office of Tirnothy R. Treffinger
 SUPREME COURT
       OF              Phyllis Johnson
     NEVADA
                       Eighth District Court Clerk
CLERK'S ORDER

   1447
                                                                                          Sc/16bf